Title: John Adams to Charles Storer, 28 March 1785
From: Adams, John
To: Storer, Charles


        
          Dear Sir
          Auteuil March 28. 1785
        
        I have this moment received your Letter dated this month. your Letters always give me Pleasure, although the circumstances of the times have forbidden me, to enter into any particular Details with you or any one else, upon public affairs.— I am joined with others, and have doubts both of Delicacy and Prudence, if not of right, whether I may communicate Opinions, Reasonings or even Facts without their Knowledge and consent. We are to treat with the British Court, not the Royal Exchange, and whatever veneration I might have, for this last Assembly I Should be thought a mal-adroit Ambassador, if I might be there quoted, for Things which had not been represented at St. James’s.— Besides I Should look Still more unwise if it Should appear that Merchants were employed to pump out of me my Sentiments by Ministers behind the Sceene.
        I have a well grounded Faith in your Steadiness and Discretion and Shall ever be obliged to you for your Letters, but must be excused from entering into confidential Correspondence, any further than I can see a Safety in it.
        You may however affirm roundly and with perfect Truth, that the Disinclination to treat, is not in America, nor in the American Ministers. We have Full Powers to treat and conclude, which We made known to the British Ministry, through Mr Heartly. instead of being authorised to treat with Us, he was recall’d. We then repeated the Communication through the Duke of Dorsett. We were answered by a refusal to treat here, and an Invitation or rather a Proposition that the United States Should Send a Minister to St. James’s. We replied

to this, that We would transmit the Proposition to Congress, and in the mean time were ready to go in Person with our Plein pouvoir if that were agreable to them. This Offer has not been accepted. It can hardly be Said that We have waited for an Invitation. We have rather invited ourselves. I dont See what more We could have done unless We had all three flewn over in an Air Balloon, alighted at Lord Carmarthaens House pour demander a diner, of his Lordship.
        You have penetrated the true Motive of the Aversion of the British Ministry, a dread of engaging in an unpopular Business, rather than a Wish to profit from the monopoly of our carrying Trade to the W. Indies, or to Strengthen the Adventurers in the Whale Fishery. A Dancer on a Slackrope, Shudders at the Opening of a Door against him, lest a Blast of Air Should rush in and blow him over. Ireland and India are already blowing a Storm.
        I wish however that Congress would Send a Minister to England, and if he Should not Succeed, the World will Soon See that Congress have authority to make navigation Acts.
        The Powers of Congress to treat, were never disputed by France, Spain, Holland Sweeden, Prussia or any other Power. They have express Power to make Treaties of Commerce, by an Article of the Confederation, which you may read. There is it is true a limitation. But it would be easier to get a Navigation Act passed by each of the thirteen States, than to get this Limitation taken off. and if British Ministers or Merchants would decline treating upon this Pretext they are Still as weak as they have been these twenty Years, with only two Short Intervals.
        Yours affectionately
        
          John Adams
        
      